Citation Nr: 0712857	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
contact dermatitis (claimed as neurodermatitis).



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The veteran had active military service from May 1970 to May 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO granted service connection and assigned an initial, 10 
percent rating for contact dermatitis, effective November 6, 
2003.  
The veteran filed a notice of disagreement (NOD) in December 
2004 and the RO issued a statement of the case (SOC) in 
October 2004.  The veteran's representative filed a 
substantive appeal (via a VA Form 9 Appeal to the Board of 
Veterans' Appeals) in May 2005.  Thereafter, the RO issued a 
supplemental SOC (SSOC) in December 2006, continuing the 
denial of the veteran's claim for an initial rating in excess 
of 10 percent for contact dermatitis.  

As the appeal involves a request for an initial rating in 
excess of 10 percent following the grant of service 
connection for contact dermatitis, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the November 6, 2003 effective date of the grant of 
service connection, the veteran's contact dermatitis has not 
been shown to affect 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or to require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during a twelve-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for contact dermatitis (claimed as neurodermatitis) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.20, 4.27, 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a November 2003 and May 2004 RO letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  In a May 2004 rating decision, the RO 
granted service connection and assigned an initial, 10 
percent rating for contact dermatitis, effective November 6, 
2003.  Thereafter, in the May 2005 SOC, the RO set forth the 
schedular criteria for all higher ratings for contact 
dermatitis, as well as the criteria for invoking the 
procedures for assignment of a higher rating on an extra-
schedular basis.  

After the veteran was afforded opportunity to respond to each 
notice identified above, he indicated that he had no further 
evidence to submit concerning his claim in an April 2006 
statement.  The December 2006 SSOC also reflects 
readjudication of the claim after issuance of the notice 
described above.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).  

While the RO has not notified the veteran of information 
pertaining to the assignment of disability ratings or 
effective dates, as required under Dingess/Hartman, on these 
facts, such omission also is not shown to prejudice the 
veteran.  As the Board's decision herein denies entitlement 
to an initial rating in excess of 10 percent for contact 
dermatitis, no effective date or higher rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and VA examination reports dated in 
December 2003 and November 2006.  The veteran has not 
identified any post-service VA or private treatment for his 
service-connected skin disability.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

The RO assigned the initial 10 percent rating for the 
veteran's service-connected contact dermatitis under 
Diagnostic Code 7899-7806, which indicates that the rated 
disability is one not listed in the rating schedule that is 
being rated, by analogy, to dermatitis or eczema, pursuant to 
the criteria of Diagnostic Code 7806.  See 38 C.F.R. §§ 4.20, 
4.27.  

Under Diagnostic Code 7806, a 10 percent rating is assigned 
where at least 5 percent but not more than 20 percent of the 
entire body is affected, or at least 5 percent, but less than 
20 percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve-month period.  

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve-month period.  

A maximum 60 percent rating is assigned where more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a twelve-month 
period.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial rating in excess of 10 percent 
for the veteran's service-connected skin disability have not 
been met at any time since the November 6, 2003 effective 
date of the grant of service connection for that disability.

Service medical records reveal that the veteran was treated 
for neurodermatitis during active service. The veteran was 
hospitalized in January 1972 for treatment of chronic lesions 
of the dorsums of the PIP (proximal interphalangeal) joint of 
the 1st, 2nd, and 5th digits on both hands.  A March 1972 
Medical Evaluation Board report reflects an assessment of 
localized dermatitis that should be rated by analogy to 
eczema. 

A December 2003 VA examination report reflects the veteran's 
complaint that his condition had persisted for his whole life 
and worsened in the winter.  Current treatment included only 
the use of moisturizers.  Objective examination findings 
indicated that the veteran had some dryness of the hands and 
noted redness, slight edema, occasional crusting, and scaling 
of the skin over the first, second, and fifth proximal 
interphalangeal joints.  The examiner listed a diagnosis of 
contact dermatitis.

On November 2006 VA examination, the veteran complained that 
his condition was chronic and denied a history of any other 
skin problems.  The veteran denied extensive itching, oozing, 
or crusting, but did state that his skin gets very dry to the 
extent it cracks and bleeds especially during the winter.  
Current treatment included the use of an over the counter 
pain reliever as well moisturizers and witch hazel.  The 
examiner specifically indicated that the veteran had not been 
using any medicated treatment for the last several years, 
including the last twelve months.  Objective examination 
findings indicated that the veteran's hands showed thickening 
of the skin with thick calluses on the knuckles on the first, 
second, and fifth digits bilaterally on both hands with mild 
redness.  The examiner assessed neurodermatitis of both hands 
that covered around 10 percent of the exposed body surface 
area.  It was further noted that the veteran had no deep skin 
infection, no significant scarring or disfigurement, and no 
functional impairment secondary to his diagnosed skin 
disability.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that an initial rating in 
excess of 10 percent for the veteran's service-connected skin 
disability is not warranted.  

The medical evidence simply does not support any finding that 
veteran's service-connected skin disability affects at least 
20 to 40 percent of the entire body, or that at lea 20 to 40 
percent of exposed areas are affected.  Further, there is no 
medical indicate that the veteran's skin disability requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during a twelve-month period.  As 
the criteria for the next higher 30 percent rating under 
Diagnostic Code 7806 are not met, it follows that criteria 
for the maximum, 60 percent rating likewise are not met.  
There also is no medical indication that the disability 
should be rated under any provision of VA's rating schedule.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's service-connected skin disability 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to 
in the May 2005 SOC).  In this regard, the Board notes that 
the veteran's disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
contact dermatitis must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for contact 
dermatitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


